Case 3:19-cv-00418-REP-RCY Document 40 Filed 09/29/20 Page 1 of 1 PageID# 307




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

UHURU BARAKA ROWE,

       Plaintiff,

v.                                                                   Civil Action No. 3:19CV418

TRACY S. RAY, et al.,

       Defendants.


                                MEMORANDUM ORDER
                            (Granting Second Extension of Time)

       Plaintiff, a Virginia state prisoner proceeding pro se and in forma pauperis, submitted this

action pursuant to 42 U.S.C. § 1983. On September 25, 2020, counsel for Defendants asked for a

seven (7) day extension of time to file a response to the Amended Complaint. That request (ECF

No. 39) is GRANTED to the extent that Defendants shall file a response by October 2, 2020.

       The Clerk of the Court is DIRECTED to send a copy of the Memorandum Order to Plaintiff

and counsel of record.

       It is so ORDERED.


                                                                             /s//
                                                            Roderick C. Young
Date: September 29, 2020                                    United States Magistrate Judge
Richmond, Virginia
